Case: 20-10702     Document: 00515996405         Page: 1     Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 26, 2021
                                  No. 20-10702
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kendrick Jermaine Fulton, Sr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:02-CR-94-2


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kendrick Jermaine Fulton, Sr., federal prisoner # 30080-177, was
   convicted by a jury of conspiracy to possess with intent to distribute more
   than five kilograms of cocaine and intent to manufacture, distribute, and
   possess with intent to distribute more than 50 grams of cocaine base. He was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10702      Document: 00515996405           Page: 2     Date Filed: 08/26/2021




                                     No. 20-10702


   sentenced to a 400-month term of imprisonment, to be followed by a five-
   year term of supervised release. Proceeding pro se, Fulton appeals the denial
   of his motion for a sentence reduction filed pursuant to Section 404 of the
   First Step Act of 2018, Pub. L. 115-391, § 404, 132 Stat. 5194–249 (2018), and
   the denial of his related motion for reconsideration.
          With regard to the denial of his motion for a sentence reduction
   insofar as it concerns his term of imprisonment, the gravamen of Fulton’s
   argument is that the district court erred in its determination of the quantity
   of drugs he was accountable for and thus did not correctly determine his
   guidelines range. More specifically, his contention is that the district court
   erred, and did not comply with Section 404 of the First Step Act, because it
   based its determination on the drug quantities that the district court found at
   the sentencing hearing instead of the drug quantities as set forth in the
   Presentence Report (PSR).
          “The district court is not limited at sentencing to the findings in the
   PSR and the evidentiary bases therefor.” United States v. Solis, 299 F.3d 420,
   456 (5th Cir. 2002). Here, by challenging the district court’s drug quantity
   determination, Fulton is essentially attempting to use his motion for a
   sentence reduction as a means of relitigating a determination made at
   sentencing; this he may not do. See United States v. Hernandez, 645 F.3d 709,
   712 (5th Cir. 2011). 1 Fulton has not shown an abuse of discretion in the
   district court’s denial of his request for a reduction in his 400-month term of
   imprisonment. See United States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019),
   cert. denied, 140 S. Ct. 2699 (2020). We therefore AFFIRM this portion of
   the district court’s ruling.



          1
             Given this determination, we need not decide whether the law-of-the-case
   doctrine precludes examination of this issue.




                                           2
Case: 20-10702        Document: 00515996405            Page: 3      Date Filed: 08/26/2021




                                        No. 20-10702


           Fulton asserts that the district court erred by failing to address his
   request for a reduction in his term of supervised release. The Government
   concedes that the district court’s order does not address supervised release.
   Because it is not apparent that the district court considered Fulton’s request
   for a reduction in the term of his supervised release, we REMAND “that
   aspect of this proceeding to the district court for consideration and
   disposition.” United States v. Batiste, 980 F.3d 466, 480 (5th Cir. 2020).
           Finally, as to the denial of his motion for reconsideration, Fulton
   renews his argument that he should have been allowed to file a response to
   the Government’s opposition to his motion for a sentence reduction, and that
   his due process rights were violated because he did not have that opportunity.
   Fulton contends that he did not receive the Government’s opposition to his
   motion for a sentence reduction before the district court denied relief, and he
   asserts that this was because the Government mailed the opposition to the
   wrong address. Similarly, he asserts that he did not receive the probation
   officer’s worksheet because it, too, was mailed to the wrong address. Fulton
   has not demonstrated that a response would have affected the outcome of the
   proceeding. See United States v. Rand, 924 F.3d 140, 144-45 (5th Cir. 2019).2
   He has not shown that the district court abused its discretion in denying the
   motion for reconsideration. See United States v. Evans, 587 F.3d 667, 672 (5th
   Cir. 2009).     Accordingly, we AFFIRM the denial of the motion for
   reconsideration.
           Fulton’s motion for the appointment counsel is DENIED. His
   motion to expedite the appeal is DENIED as moot.




           2
           We note that the record reveals that Fulton responded to the probation officer’s
   worksheet before the district court denied his motion for a sentence reduction.




                                              3